DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The examiner hereby acknowledges applicant's election with traverse of Group I & Species I (e.g. Figs. 32A-B), on which applicant alleges Claims 1-7, 10-16, & 21-23 read, in the reply filed on 08/10/2021.  The traversal is on the ground(s) that the Restriction mailed 06/28/2021 did not identify the embodiment of Figs. 45-46.  Consequently, the examiner hereby recognizes applicant’s Figs. 45-46 as an additional, distinct embodiment.
Initially, although applicant asserts that every one of Claims 1-7, 10-16, & 21-23 reads on the elected species, further review of the instant application reveals that Claims 16 & 23 also fail to read on applicant’s election of Species I (Figs. 32A-B).
Regarding similar Claims 16 & 23: The limitations of “a capping layer [91] over the first work function layer [84] but not on the second work function layer [83]” fails to read on elected Species I (Figs. 32A-B).  Instead, this limitation appears to read on nonelected Species H (Figs. 31A-B).  Therefore Claims 16 & 23 are also hereby withdrawn from examination for failing to read on the elected invention.
In sum, Claims 8-9, 16-17, & 23 are all hereby withdrawn from examination for failing to read on elected Species I (Figs. 32A-B; see MPEP § 821 teaching “[a]ll claims that the examiner finds are not directed to the elected invention are withdrawn from further consideration by the examiner”).
Claims 1-7, 10-15, & 21-22 are examined herewith.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “recess in the dielectric [i.e. ILD] layer [90]” recited in Claims 1 & 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: FIN FIELD-EFFECT TRANSISTOR DEVICE INCLUDING HYBRID WORK FUNCTION LAYER STACK.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 220/0118888 to Bao et al. (from hereinafter Bao).
Regarding Claim 1, Bao teaches a method (see Figs. 1-19) of forming a semiconductor device, the method comprising:
forming a dummy gate structure (e.g. “dummy gates”, not shown; see Fig. 2 & ¶ [0037]) over a first fin (222; see ¶ [0036-40]), a second fin (252), and a third fin (232) between the first fin (222) and the second fin (252);
forming a dielectric layer (e.g. “gate spacers”, not shown; see Fig. 2 & ¶ [0037]) around the dummy gate structure;
removing the dummy gate structure to form a recess in the dielectric layer (see again ¶ [0037] teaching “in FIG. 2, poly-silicon gates (i.e., dummy gates) (not shown) have been removed from between gate spacers (not shown) and from over/around the fins 222, 232, 252, 262”), wherein the recess (between gate spacers, not shown) exposes the first fin (222), the second fin (252), and the third fin (232);
forming a first work function layer (e.g. “NFET scavenging metal layer” 304; see Figs. 3-5 and ¶ [0040-43]) and a second work function layer (e.g. “NFET scavenging metal layer” 602; see Figs. 6-8 and ¶ [0044-53]) in the recess (between gate spacers, not shown), wherein the first work function layer (304) extends along first sidewalls and a first upper surface of the first fin (222), and the second work function layer (602) extends along second sidewalls and a second upper surface of the second fin (252), wherein the first work function layer (304) extends along a third sidewall (e.g. left sidewall of 232) of the third fin (232) and along a first portion (e.g. left-side upper portion of 232) of a third upper surface of the third fin (232), and the second work function layer (602) extends along a fourth sidewall (e.g. right sidewall of 232) of the third fin (232) and along a second portion (e.g. right-side upper portion of 232) of the third upper surface of the third fin (232); and
filling the recess (between gate spacers, not shown) by forming an electrically conductive material (1402; see Figs. 14-19 and ¶ [0050])over the first work function layer (304) and over the second work function layer (602).

Regarding Claim 2, Bao teaches the method of claim 1, wherein the first work function layer (304) and the second work function layer (602) are N-type work function layers (e.g. see “NFET scavenging”; see ¶ [0040-47]) or P-type work function layers, wherein the first work function layer (304) and the second work function layer (602) are formed of different materials (see ¶ [0043] teaching “NFET scavenging metal layer 602 can be formed from a different material than the NFET scavenging metal layer 304”).

Regarding Claim 3, Bao teaches the method of claim 2, further comprising, before filling the recess (between gate spacers, not shown), forming a third work function layer (e.g. “PFET work function metal layer” 1302; see Fig. 13 and ¶ [0049-53]) in the recess over the first work function layer (304) and over the second work function layer (602).

Regarding Claim 4, Bao teaches the method of claim 3, wherein the third work function layer (1302) is a different type of work function layer (e.g. “PFET”) from the first work function layer (304) and the second work function layer (602; e.g. “NFET”).

Regarding Claim 6, Bao teaches the method of claim 1, further comprising, before forming the first work function layer (304) and the second work function layer (602), conformally forming a layer (e.g. gate dielectric layer 204; see Fig. 2 and ¶ [0039-40]) in the recess (between gate spacers, not shown) over the first fin (222), the second fin (252), and the third fin (232), wherein the first work function layer (304) extends along and contacts an upper surface of the layer (204), wherein the second work function layer (602) extends along and contacts the upper surface of the layer (204).

Regarding Claim 7, Bao teaches the method of claim 6, wherein the layer (204) is a gate dielectric layer.


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10-11, & 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bao, as applied to Claim 1 above, in view of U.S. Pre-Grant Pub. 2017/0365602 to Zhou (from hereinafter Zhou).
Regarding Claim 10, Bao teaches the method of claim 1, wherein forming the first work function layer (304) and the second work function layer (602) comprises:
forming the first work function layer (304) in the recess (between gate spacers, not shown) over the first fin (222), the second fin (252), and the third fin (232).
Bao may not explicitly teach:
forming a first patterned mask layer over the first work function layer (304), the first patterned mask layer exposing first portions (e.g. left-side upper portion of 232) of the first work function layer (304) that are disposed over the second fin (252) and over the second portion of the third upper surface of the third fin (232);
selectively removing the exposed first portions (e.g. left-side upper portion of 232) of the first work function layer (304) using a first etching process; and
removing the first patterned mask layer after the first etching process.
Zhou does teach a similar method of forming a semiconductor device (e.g. Figs. 6-14; see Fig. 14 reproduced below for convenience) comprising:
 forming a first patterned mask layer (e.g. 61; see Figs. 11-12 and ¶ [0070-73]) over an analogous first work function layer (51; see ¶ [0065-82]), the first patterned mask layer (61) exposing first portions (e.g. uncovered portions of 51) of the first work function layer (51) that are disposed over an analogous second fin (e.g. 32; see ¶ [0046-58 & 71]) and over an analogous second portion (312) of the third upper surface of an analogous third fin (e.g. 31; see ¶ [0046-49]; see also portion 313 in ¶ [0071-97]);
selectively removing the exposed first portions of the first work function layer (51) using a first etching process (see ¶ [0047-55]); and
removing the first patterned mask layer (61) after the first etching process (see Fig. 13).


    PNG
    media_image1.png
    275
    393
    media_image1.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to pattern the first work function layer (304) over the third fin (232) of Bao as claimed, because Zhou demonstrates that this fin/work-function layer configuration predictably and beneficially increases the anti-breakdown performance of the gate insulator layer and improves the device reliability (see Zhou ¶ [0096-97]). 
Finally, the claimed range of layer thickness would have been obvious because Zhou demonstrates that this fin/work-function layer configuration is an art-recognized equivalent for the same purpose of improving reliability of a fin-FET device (see MPEP § 2144.06).

Regarding Claim 11, Bao and Zhou teach the method of claim 10, wherein the first etching process (e.g. Zhou Fig. 12) is a first wet etch process (e.g. see Bao ¶ [0065] teaching that wet etching is an art-recognized equivalent process used for the same purpose of patterning features of a semiconductor device; see MPEP § 2144.06).

Regarding Claim 5, Bao and Zhou teach the method of claim 3, wherein the first work function layer (Bao 304; Zhou 51), the second work function layer (Bao 602; Zhou 52), and the third work function layer (Bao 1302) are of a same type of work function layer (see Zhou ¶ [0097] teaching that conductivity types of fin-FET device materials are obvious variants within the ordinary skill of the art; furthermore, the conductivity type of work function layers would have been obvious because it has been held that choosing from a finite number of identified, predictable solutions [i.e. conductivity types are either P-type, N-type, or neutral] with a reasonable expectation of success meets the basic requirements for a prima facie case of obviousness, see MPEP § 2143).

Regarding Claim 21, Bao and Zhou teach a method (see Bao Figs. 1-19, Zhou Figs. 1-14; furthermore, all citations below address reference Bao unless otherwise indicated) of forming a semiconductor device, the method comprising:
forming a dummy gate structure (e.g. Bao “dummy gates”, not shown; see Fig. 2 & ¶ [0037]; see also Zhou 432, ¶ [0052-63]) over a first fin (222), a second fin (252), and a third fin (232) that protrude above a substrate (202), wherein the third fin (232) is between the first fin (222) and the second fin (252);
forming an interlayer dielectric (ILD) layer (e.g. Bao around “gate spacers”, see Fig. 2 & ¶ [0037]; see also Zhou 48, ¶ [0058-72]) around the dummy gate structure;
removing the dummy gate structure to form a recess (between gate spacers, not shown) in the ILD layer, wherein the recess (between gate spacers, not shown) exposes the first fin (222), the second fin (252), and the third fin (232);
forming a gate dielectric layer (204) in the recess (between gate spacers, not shown) over the first fin (222), the second fin (252), and the third fin (232);
forming a first work function layer (304) in the recess (between gate spacers, not shown) over and contacting the gate dielectric layer (204), wherein the first work function layer (304) extends along first sidewalls and a first upper surface of the first fin (222);
forming a second work function layer (Bao 602; Zhou 52) in the recess (between gate spacers, not shown) over and contacting the gate dielectric layer (Zhou 431; see ¶ [0052-75]), wherein the second work function layer (602) extends along second sidewalls and a second upper surface of the second fin (252), wherein the first work function layer (304) and the second work function layer (602) comprise different materials (see Bao ¶ [0043] teaching “NFET scavenging metal layer 602 can be formed from a different material than the NFET scavenging metal layer 304”); and
filling the recess (between gate spacers, not shown) with a gate electrode material (1402).

Regarding Claim 22, Bao teaches the method of claim 21, wherein the first work function layer (304) extends along a first sidewall of the third fin (232), and the second work function layer (602) extends along a second opposing sidewall of the third fin (232).


Claim(s) 14-15 is/are rejected under 35 U.S.C. 102(a)(1) (cited above) as being anticipated by U.S. Pre-Grant Pub. 2018/0226300 to Song et al. (from hereinafter Song) or in the alternative, are rejected under 35 U.S.C. 103 as obvious in view of Song.
Regarding Claim 14, Song teaches a method (e.g. Figs. 1-20) of forming a semiconductor device, the method comprising:
forming a fin (e.g. F1-F6 reasonably constitute the claimed “fin”; see Figs. 1-6 and ¶ [0021-40]) protruding above a substrate (100; see Figs. 2-6 and ¶ [0022-31];
forming dummy gate structures (120; see Fig. 9 and ¶ [0092-98]) over the fin (F1-F6);
surrounding the dummy gate structures (120) with a dielectric layer (200; see Fig. 9 and ¶ [0070 & 96]); and
replacing the dummy gate structures (120) with metal gates (G1-G1; see Figs. 2-3; see ¶ [0037-40]), wherein the replacing comprises:
removing the dummy gate structures (120; see Fig. 10 and ¶ [0097-98]) to form a first gate trench (e.g. 450), a second gate trench (e.g. 650), and a third gate trench (e.g. 550) in the dielectric layer (200), wherein the third gate trench (550) is between the first gate trench (450) and the second gate trench (650);
forming a first work function layer (e.g. p-type TiN/TaN “lower work function adjustment films” 480/580/680 [i.e. 480-680]; see Fig. 17 and ¶ [0052-57 & 126-139]) along sidewalls and a bottom of the first gate trench (450), and along a first sidewall and a first region of a bottom of the third gate trench (550);
forming a second work function layer (e.g. TiN/TaN “intermediate work function adjustment films” 485/585/685 [i.e. 485-685]; see Fig. 18 and ¶ [0056-61 & 134-149]) along sidewalls and a bottom of the second gate trench (650), and along a second sidewall and a second region of the bottom of the third gate trench (550), wherein the first work function layer (480-680) and the second work function layer (485-685) are of a same type of work function layer (e.g. same type of material TiN/TaN; see ¶ [0131 & 139-140]);
forming a third work function layer (e.g. n-type TiN/TaN “upper work function adjustment films” 490/590/690 [i.e. 490-690]; see Fig. 19 and ¶ [0059-64 & 141-149]) in the first gate trench (450), the second gate trench (650), and the third gate trench (550), wherein the third work function layer (490-690) extends along the first work function layer (480-680) and the second work function layer (485-685); and
filling the first gate trench (450), the second gate trench (650), and the third gate trench (550) with an electrically conductive material (e.g. 495/595/695 [i.e. 495-695]; see Figs. 2-3 and ¶ [0064 & 147-149]).
Furthermore, it would have been obvious to one of ordinary skill in the art to form the first work function layer (480-680) and the second work function layer (485-685) a same material-type of work function layer, because it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill.  (See MPEP § 2144.07)

Regarding Claim 15, Song teaches method of claim 14, wherein the replacing further comprises, before the first work function layer (480-680) and the second work function layer (485-685) are formed, forming another layer (e.g. p-type TiN/TaN “lower work function adjustment films” 470/570/670 [i.e. 470-670]; see Fig. 12 and ¶ [0040-50 & 101-125]) in the first gate trench (450), the second gate trench (650), and the third gate trench (550), wherein the first work function layer (480-680) and the second work function layer (485-685) extend along and contact the another layer (470-670; at least at top surfaces of 470-670, both first and second work function layers contact the “another layer” 470-670 before a planarization process [see ¶ 0149]).

Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the independent base Claim 1 and all intervening claims.

Relevant Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are also considered relevant to the patentability of the claimed invention:
U.S. Pre-Grant Pub. 2011/0291166 to- Booth, Jr. et al.

U.S. Pre-Grant Pub. 2015/0126023 to- Choi et al.

U.S. Pre-Grant Pub. 2015/0008533 to- Liaw et al.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892